DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 01/23/2020. Claims 1-20 are cancelled. Claims 21-40 are new. Claims 21-40 are currently pending.
Claim Objections
Claims 34-38 are objected to because of the following informalities:  
In claims 34-38, the phrase “further comprising rendering the set of indicia” should read “further comprising the rendering the set of indicia” or similar language to refer to the step of rendering the set of indicia previously introduced.  
In claim 35, the phrase “prost-procedure” should read “post-procedure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 25-26, claim 25 recites “wherein the shaft assembly comprises… an attachment portion.. and a projecting portion positioned relative to the attachment portion in order to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. Claim 25 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the indicia read by the optical reader to become unreadable as a result of the attachment portion receiving the end effector portion, such that a projecting portion renders the indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion.
	Therefore, claims 25-26 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion of the attachment portion as a result of the attachment portion receiving the end effector portion. 
	Regarding claim 27, the claim recites “wherein the optical reader comprises an aperture configured to receive the replaceable end effector portion and position the set of indicia to be received by the optical reader, and a projecting portion positioned relative to the aperture in order to contact and render the set of indicia unreadable as a result of the replaceable end effector portion being withdrawn from the aperture”. Claim 27 is dependent off of claim 21, which recites at least a replaceable end effector comprising a set of indicia, a shaft assembly configured to couple with the end effector, and an optical reader configured to receive a unique identifier from the set of indicia. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the optical reader including an aperture configured to receive the end effector portion, and the indicia read by the optical reader to become unreadable as a result of the end effector portion being withdrawn from the aperture, such that a projecting portion contacts and renders the indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion or being received through an aperture of the optical reader.
	Therefore, claim 27 introduces new matter because there is no written description support for the optical reader including an aperture configured to receive the end effector portion, and the set of indicia read by the optical reader to become unreadable via a projecting portion contacting the set of indicia as a result of the end effector being withdrawn from the aperture.
	Regarding claims 28-29, claim 28 recites “wherein the cartridge comprises a projecting portion positioned to render the set of indicia unreadable with the distal end of the replaceable end effector portion withdrawn from the cartridge”. Claim 28 is dependent off of claim 21, which recites at least a 
	Therefore, claims 28-29 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion of the cartridge.
	Regarding claim 36, the claim recites “rendering the set of indicia unreadable by coupling the replaceable end effector portion to an attachment portion of the shaft assembly, and causing a projecting portion of the shaft assembly to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. Claim 36 is dependent off of claim 33, which recites at least a replaceable end effector comprising a set of indicia read by an optical reader, and a shaft assembly configured to couple with the end effector. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the set of indicia read by the optical reader to become unreadable via coupling the end effector portion to an 
	Therefore, claim 36 introduces new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion of the cartridge or coupling of structures.
	Regarding claim 37, the claim recites “rendering the set of indicia unreadable by inserting the end effector portion into an aperture of the optical reader… and causing a projecting portion of the optical reader to contact and render the set of indicia unreadable as a result of the replaceable end effector portion being withdrawn from the aperture”. Claim 37 is dependent off of claim 33, which recites at least a replaceable end effector comprising a set of indicia read by an optical reader, and a shaft assembly configured to couple with the end effector. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the set of indicia read by the optical reader to become unreadable via inserting the end effector portion into an aperture of the optical reader, and causing a projecting portion to render the set of indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion or coupling of two structures.

	Regarding claims 38-39, claim 38 recites “rendering the set of indicia unreadable by coupling a proximal end of the replaceable end effector portion to the shaft assembly using a cartridge configured to engage and carry a distal end of the replaceable end effector portion, and causing a projecting portion of the cartridge to contact and render the set of indicia unreadable as a result of the replaceable end effector portion withdrawn from the cartridge.” Claim 38 is dependent off of claim 33, which recites at least a replaceable end effector comprising a set of indicia read by an optical reader, and a shaft assembly configured to couple with the end effector. The instant spec. describes the optical reader as a dotcode reader (or any other form of optical code) configured to scan data stored as indicia deposed on distal acoustic portion of the end effector (paras. [0065]-[0066] of published application). The instant spec. further describes the data adapted to become unreadable when the distal acoustic portion is cleaned (para. [0066]). However, there is no written description support for the set of indicia read by the optical reader to become unreadable by coupling the end effector to the shaft assembly using a cartridge, and causing a projecting portion to render the set of indicia unreadable. With respect to the data storage component read by the optical reader, the instant spec. discloses the data becoming unreadable through a cleaning process, not through coming into contact with a projecting portion or coupling of two structures using a cartridge.
	Therefore, claims 38-39 introduce new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion or coupling of structures using a cartridge.
	Regarding claim 40, the claim recites “wherein the shaft assembly comprises a projecting portion… wherein the cartridge is further configured to contact the projecting portion when the end 
	Therefore, claim 40 introduces new matter because there is no written description support for the set of indicia read by the optical reader to become unreadable via a projecting portion or coupling of structures using a cartridge.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the claim recites “the replaceable end effector” in line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the replaceable end effector portion as previously introduced. It is suggested to amend the claim to recite the replaceable end effector portion.
	Regarding claim 22, the claim recites “the replaceable end effector” in line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the replaceable end effector portion as previously introduced. It is suggested to amend the claim to recite the replaceable end effector portion.
	Regarding claim 25, the claim recites “a projecting portion positioned relative to the attachment portion in order to contact and render the set of indicia unreadable as a result of the attachment portion receiving the replaceable end effector portion”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claim 27, the claim recites “wherein the optical reader comprises an aperture configured to receive the replaceable end effector portion… and a projecting portion… in order to contact and render the set of indicia unreadable as a result of the replaceable end effector portion being withdrawn from the aperture”. It is unclear how the set of the indicia becomes unreadable via the projecting portion and the end effector withdrawn from the aperture, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
Regarding claim 28, the claim recites “wherein the cartridge comprises a projecting portion positioned to render the set of indicia unreadable with the distal end of the replaceable end effector portion withdrawn from the cartridge”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claim 36, the claim recites “rendering the set of indicia unreadable by coupling the end effector portion to an attachment portion of the shaft assembly, and causing a projecting portion of the shaft assembly to contact and render the set of indicia unreadable as a result of the attachment portion receiving the end effector portion”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claim 37, the claim recites “rendering the set of indicia unreadable by inserting the replaceable end effector portion into an aperture of the optical reader to position the set of indicia to be received by the optical reader, and causing a projecting portion of the optical reader to contact and render the set of indicia unreadable as a result of the replaceable end effector portion being withdrawn from the aperture”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Regarding claim 38, the claim recites “rendering the set of indicia unreadable by coupling a proximal end of the replaceable end effector portion to the shaft assembly using a cartridge configured to engage and carry a distal end of the replaceable end effector portion, and causing a projecting 
	Regarding claim 40, the claim recites “wherein the cartridge comprises a set of indicia configured to store a unique identifier, wherein the cartridge is further configured to contact the projecting portion when the end effector portion is coupled to the shaft assembly and render the set of indicia unreadable”. It is unclear how the set of the indicia becomes unreadable via the projecting portion, since the instant spec. discloses the set of indicia read by the optical reader rendered unreadable via a cleaning process instead of a projecting portion (paras. [0065]-[0066]). Therefore, the scope of the claim is indefinite.
	Claims 23-24, 26, 29-32 and 39 are indefinite due to their dependencies on indefinite base claims 21 and 38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 2013/0293353 A1) in view of Allen (US 2011/0137306 A1).
	Regarding claim 21, McPherson discloses (abstract; paras. [0023]-[0080]; figs. 1-2e) a surgical instrument, comprising:
	(a) a replaceable end effector portion (delivery device 30 has disposable end effector, paras. [0024] and [0026]; fig. 1) comprising a set of indicia on a surface of the instrument (readable module 120 incorporated into delivery device including on housing and would therefore be on surface of delivery device, paras. [0050]-[0051]), wherein the set of indicia are configured to store a unique identifier (module 120 includes readable code for specific device, para. [0032]); 
	(b) a shaft assembly (handpiece 36 includes shaft, one of ordinary skill would’ve understood disposable end effectors to be coupled to shaft, paras. [0024] and [0026]; fig. 1) configured to couple with the replaceable end effector portion (one of ordinary skill would’ve understood disposable end effectors to couple to handpiece, paras. [0024]-[0027]; fig. 1); 

	(d) a use control module comprising a processor (generator 20 includes central processing unit, para. [0025]) configured to: 
		(i) receive the unique identifier from the optical reader (paras. [0029]-[0030]; fig. 1), 
		(ii) determine whether the replaceable end effector portion is usable based on the unique identifier (usage information determined by generator 20, para. [0037]), and 
		(iii) enable operation of the replaceable end effector portion when it is usable (enables delivery device, para. [0047]).
	However, McPherson fails to explicitly disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector portion.
	Allen teaches (paras. [0020]-[0026]; figs. 1-3), in the same field of endeavor, a mechanism for preventing re-use of a surgical instrument including an end effector portion (12b, fig. 1) comprising a set of indicia on the handle of the instrument or a surface of the end effector portion (bar code may be disposed on handle or end effector, para. [0023]).
	Therefore, McPherson fails to disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector, but does disclose the set of indicia disposed on the delivery device (paras. [0050]-[0051] of McPherson), and Allen teaches set of indicia disposed on the handle of the instrument or the end effector and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the set of indicia disposed on the replaceable end effector portion, instead of the handle or delivery device as taught by McPherson, 
	Regarding claim 22, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia are configured to become unreadable as a result of being subjected to a cleaning process associated with the replaceable end effector (exposure to sterilization renders delivery device inoperable, note readable module 120 including bar code may be incorporated into delivery device, paras. [0050] and [0054]-[0056]).
	Regarding claim 23, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the replaceable end effector portion is associated with a permitted number of uses (usage information includes whether device is reusable and/or unused device, therefore permitted specific number of uses, para. [0037]), wherein the permitted number of uses is at least two uses (delivery device 30 includes first use and finite number of subsequent permissible reuses, such that usage would be at least two uses, para. [0073]), and wherein the set of indicia are configured to become unreadable as a result of being subjected to a number of cleaning processes of at least the permitted number of uses (one of ordinary skill would’ve understood delivery device including at least two uses would be subjected to sterilization process preventing re-use at least after second use, para. [0056]).
	Regarding claim 24, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the set of indicia comprises at least one of a barcode, a dotcode, or a QR code (para. [0030]).
	Regarding claim 30, McPherson (as modified) teaches the device of claim 21. McPherson further discloses wherein the processor is further configured to: (i) access a set of end effector records, wherein the set of end effector records describe a plurality of end effectors and whether or not they have been previously used (paras. [0036]-[0040], includes inventory and tracks usage information of delivery 
	Regarding claim 31, McPherson (as modified) teaches the device of claim 30. McPherson further discloses wherein the processor is further configured to determine that the replaceable end effector portion is not usable when the record indicates that the replaceable end effector portion is not compatible with the shaft assembly (paras. [0022] and [0037], determines if the device is compatible, would encompass compatibility regarding other structures of device, since device as a whole would not be compatible with at least generator 20).
	Regarding claim 32, McPherson (as modified) teaches the device of claim 31. McPherson further discloses wherein the processor is further configured to prevent operation of the shaft assembly with any end effector portion until a valid unique identifier is received from the optical reader (para. [0039], tracks usage of device based on readable module 120 and prevents re-use if necessary).
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Allen and Kimball (US 2013/0253480 A1).
	Regarding claim 33, McPherson discloses (abstract; paras. [0023]-[0080]; figs. 1-2e) a method of tracking use of a replaceable end effector portion of a surgical instrument (fig. 1), comprising:
	(a) reading a set of indicia (para. [0030]) from a surface of the instrument (readable module 120 incorporated into delivery device 30 including on housing and would therefore be on surface of delivery device, which has disposable end effector, paras. [0024], [0026] and [0050]-[0051]; fig. 1) with an optical reader (read module 110 includes optical reading device, para. [0030]); 

	(c) receiving the unique identifier from the optical reader via a use control module having a processor (generator 20 includes central processing unit which receives data from read module 110, paras. [0025] and [0029]; fig. 1); 
	(d) determining whether the replaceable end effector portion is usable based on the unique identifier (usage information determined by generator 20, para. [0037]); 
	(e) when the replaceable end effector portion is usable, enabling operation of a shaft assembly that is configured to couple with and operate the replaceable end effector portion (enables delivery device, which one of ordinary skill would’ve understood to enable shaft coupled to disposable end effector of delivery device, para. [0047]; fig. 1); and 
	(g) rendering the set of indicia unreadable to indicate use of the surgical instrument (exposure to sterilization renders delivery device inoperable, note readable module 120 including bar code may be incorporated into delivery device, paras. [0050] and [0054]-[0056]).
	However, McPherson fails to explicitly disclose (a) reading a set of indicia from a surface of the replaceable end effector portion; and (f) coupling the replaceable end effector portion to the shaft assembly.
	Allen teaches (paras. [0020]-[0026]; figs. 1-3), in the same field of endeavor, a mechanism for preventing re-use of a surgical instrument including an end effector portion (12b, fig. 1) comprising a set of indicia on the handle of the instrument or a surface of the end effector portion (bar code may be disposed on handle or end effector, para. [0023]).
	Therefore, McPherson fails to disclose the replaceable end effector portion comprising a set of indicia on a surface of the replaceable end effector, but does disclose the set of indicia disposed on the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of reading the set of indicia from a surface of the replaceable end effector portion, instead of the handle or delivery device as taught by McPherson, because Allen teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the method to function equally as well with either position of the set of indicia.
	McPherson (as modified) still fails to teach (f) coupling the replaceable end effector portion to the shaft assembly.
	Kimball teaches (paras. [0040]-[0042]; figs. 1-3a), in the same field of endeavor, a surgical instrument including a replaceable end effector portion (150, fig. 3a) and a shaft assembly (inner actuation member 140, fig. 3a), where the end effector portion is coupled to the shaft assembly (para. [0042]), for the purpose of providing a mechanism to effectively couple the removable end effector (para. [0042]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify McPherson’s (as modified) method to include coupling the replaceable end effector to the shaft assembly in order to provide a mechanism to effectively couple the removable end effector, such that the end effector could be coupled and removed from the surgical instrument when needed.
	Regarding claim 34, McPherson (as modified) teaches the method of claim 33. McPherson further discloses further comprising rendering the set of indicia unreadable by subjecting the 
	Regarding claim 35, McPherson (as modified) teaches the method of claim 33. McPherson further discloses further comprising rendering the set of indicia unreadable by subjecting the replaceable end effector portion to a number of prost-procedure cleaning processes of at least a number of permitted uses associated with the replaceable end effector portion, wherein the number of permitted uses is at least two uses (delivery device 30 includes first use and finite number of subsequent permissible reuses, such that usage would be at least two uses, and one of ordinary skill would’ve understood delivery device including at least two uses would be subjected to sterilization process preventing re-use at least after second use since McPherson discloses at least two uses of the device, paras. [0056] and [0073]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0076483 A1 to Imuta, disclosing a medical manipulator including an end effector with a bar code associated with the end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771